El Juez Asociado Se. IJebnáudez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
>. Aceptando los fundamentos de hecho y de “derecho de la sentencia apelada.
Considerando que contra la sentencia de la Corte de Dis-trito de Mayagüez en cuanto dispone se entiendan las costas sin expresa condenación, no ha interpuesto recurso de apela-ción la Sucesión demandada, ni tampoco sobre ese extremo se ha adherido al interpuesto por los demandantes, debiendo en su consecuencia quedar subsistente aquél pronunciamiento, por Ministerio de la Ley.
Vistos los artículos 358 y 371 de la Ley de Enjuiciamiento Civil.
Fallamos que debemos confirmar y confirmamos la sen-tencia que dictó la Corte de Distrito de Mayagüez en veinte y dos de Octubre de mil novecientos dos, con las costas del recurso á cargo de la parte apelante; y devuélvanse los autos á dicha Corte con la certificación correspondiente.
Jueces concurrentes; Sres. Presidente Quiñones y Asocia-dos Figueras, Sulzbacher y MacLeary.